DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCKIBBIN et al. (US 5,466,198) in view of SHERIDAN (US 6,223,616).
Regarding claim 1, MCKIBBIN discloses a gas turbine engine comprising: a propulsor section including a propulsor (4) supported on a propulsor shaft (11); a turbine section (19) including a turbine shaft (20); a compressor section (12) having compressor hubs with blades driven by the turbine shaft about an axis; and an epicyclic gear train (8) interconnecting the propulsor shaft (11) and the turbine shaft (20), the epicyclic gear train comprising: a sun gear (24) coupled to the turbine shaft such that the sun gear is rotatable about the axis; intermediary gears (28) arranged circumferentially about and meshing with the sun gear; a carrier (30) supporting the intermediary gears; and a ring gear (26).
MCKIBBIN does not disclose the ring gear including first and second portions, the first and second portions each having an inner periphery with teeth intermeshing with the intermediate gears, the first and second portions having axially opposed faces abutting one another at a radial interface, the first and second portions including respective flanges extending along the radial interface radially outward from the teeth, and wherein the first and second portions having grooves at the radial interface that form a hole that expels oil through the ring gear.
SHERIDAN teaches a gas turbine engine having an epicyclic gear train interconnecting the propulsor shaft (78) and the turbine shaft (12), the ring gear including first and second portions (51a, 51b), the first and second portions each having an inner periphery with teeth intermeshing with the intermediate gears, the first and second portions having axially opposed faces abutting one another at a radial interface (@ 56), the first and second portions including respective flanges extending along the radial interface (@56) radially outward from the teeth, and wherein the first and second portions having grooves at the radial interface that form a hole that expels oil through the ring gear.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the gas turbine engine of MCKIBBIN with an epicyclic gear train as taught by SHERIDAN, as SHERIDAN also teaches the use of the gear train within a gas turbine engine, but is merely silent as to the details as required by the claims.  The substitution of one planetary gear train for another in an apparatus of the same field on endeavor would only take routine skill, as the resulting substitution would yield the predictable result of a modified speed from the input of the epicyclic gear train to its output.
Regarding claim 2, the combination of MIKIBBIN-SERIDAN discloses each of the intermediate gears (28) is supported on a respective journal bearing (18) secured to the carrier.
Regarding claim 3, the combination of MIKIBBIN-SERIDAN discloses each journal bearing has an internal central cavity (24) that extends between axial ends, and each journal bearing has at least one passage (26) that extends radially from the internal central cavity to a peripheral journal surface of the respective journal bearing.
Regarding claim 4, the combination of MIKIBBIN-SERIDAN discloses the at least one passage (26) includes a first passage and a second passage axially spaced from the first passage relative to an axis of the internal central cavity (24).
Regarding claim 5, the combination of MIKIBBIN-SERIDAN discloses (see Fig. 1) the internal central cavity (24) extends between axial ends, and the first passage and the second passage are non-uniformly spaced with regard to the axial ends.
Regarding claim 6, the combination of MIKIBBIN-SERIDAN discloses the internal central cavity (24) is axially blind such that one of the axial ends is closed.
Regarding claim 7, the combination of MIKIBBIN-SERIDAN discloses the hole is arranged to expel oil through the ring gear to a gutter (73) secured to the carrier (30, both are secured to the case (36)).
Regarding claim 8, the combination of MIKIBBIN-SERIDAN discloses the teeth of the first portion and the teeth of the second portion are oppositely angled teeth arranged to force the first and second portions toward one another at the radial interface, and a trough separates the oppositely angled teeth. (See SERIDAN, col. 5, lines 34-36)
Regarding claim 9, the combination of MIKIBBIN-SERIDAN discloses the epicyclic gear train is a planetary gear system. (See MIKIBBIN).
Regarding claim 12, the combination of MIKIBBIN-SERIDAN discloses wherein the epicyclic gear train is a star gear train, and the propulsor shaft is coupled to the ring gear. (See SERIDAN). 
Claim(s) 10, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCKIBBIN et al. (US 5,466,198) in view of SHERIDAN (US 6,223,616) as applied to claims 1-9, and 12  above, and further in view of DUDLEY, 1962, “Gear Handbook: The Design, Manufacture, and Application of Gears”.
Regarding claim 10, the combination of MIKIBBIN-SERIDAN, as discussed in the rejection above, discloses an epicycle gear train, but does not disclose the rear reduction ratio.
DUDLEY teaches that epicyclic gear trains of the planetary and star configuration can have a ratio of 3:1-12:1, and 2:1-11:1 respectively.
It would have been obvious to one of ordinary skill in the art at the time the inventio was filed to have the gear reduction ratio of the epicyclic gear train be greater than 2.5 since finding the optimum valve or workable range of a condition that has been established, such as gear reduction ratio, only requires routine skill in the art.
Regarding claim 11, the combination of MIKIBBIN-SERIDAN-DUDLEY discloses the at least one passage (26) includes a first passage and a second passage axially spaced from the first passage relative to an axis of the internal central cavity.
Regarding claim 13, the combination of MIKIBBIN-SERIDAN-DUDLEY discloses he epicyclic gear train defines a gear reduction ratio of greater than or equal to 2.3.
Regarding claim 14, the combination of MIKIBBIN-SERIDAN-DUDLEY discloses the carrier is fixed to a housing by a torque frame, (see SHERIDAN).

Allowable Subject Matter
Claims 15-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659